                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION



 KARL C. MITCHELL,

                Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-4


        V.



 GREGORY DOZIER,et al.,

                Defendants.



                                          ORDER


       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 12). Plaintiff did not file

Objections to this Report and Recommendation. Accordingly,the Court ADOPTS the Report and

Recommendation as the opinion of the Court. Thus, the Court DISMISSES Plaintiffs claims:

that Defendants have implanted transmitters into Plaintiff and all claims related to those

allegations; for monetary damages against Defendants in their official capacities; and against

Defendant Gregory Dozier in their entirety.

       In addition, the Magistrate Judge directed Plaintiff to return his prisoner trust account

statement and collection offees from trust account forms within thirty(30)days of the August 13,

2018, Order. (Doc. 12, p. 7.) The Magistrate Judge warned Plaintiff that his failure to return the

required forms would result in the dismissal of Plaintiffs claims without prejudice based on his

failure to prosecute and to follow this Court's Orders. (Id) The Magistrate Judge also advised

Plaintiff his claims arising from events occurring in January 2017, claims arising from events

occurring in September 2017, and his Eighth Amendment claims were unrelated to each other and
the other allegations in his Complaint. (Id. at p. 13.) Nevertheless, the Magistrate Judge afforded
Plaintiff the opportunity to amend his Complaint, provided detailed instructions as to how he

should amend his Complaint, and directed the Clerk of Court to forward a blank copy of a 42

U.S.C.§ 1983 form to Plaintiff. (Id. at pp. 14-15.) The Magistrate Judge also forewarned Plaintiff

his failure to file an Amended Complaint in a timely manner would result in the dismissal of his

cause of action. (Id at p. 15.)

        A district court may dismiss a plaintiffs claims sua sponte pursuant to either Federal Rule

of Civil Procedure 41(b)("Rule 41(b)") or the court's inherent authority to manage its docket.

Linkv. WabashR.R. Co.. 370 U.S. 626(1962);' Coleman v. St. Lucie Ctv. Jail. 433 F. App'x 716,

718(11th Cir. 2011)(citing Fed. R. Civ. P. 41(b)and Bettv K Agencies. Ltd. v. MTV MONADA,

432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the involuntary

dismissal of a plaintiffs claims where he has failed to prosecute those claims, comply with the

Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R. Civ. P. 41(b); see

also Coleman. 433 F. App'x at 718; Sanders v. Barrett. No. 05-12660, 2005 WL 2640979, at *1

(11th Cir. Oct. 17, 2005)(citing Kileo v. Ricks. 983 F.2d 189, 192(11th Cir. 1993)); cf Local R.

41.1(b)("[T]he assigned Judge may, after notice to counsel of record,sua sponte ... dismiss any

action for want of prosecution, with or without prejudice[,]...[based on] willful disobedience or

neglect of any order ofthe Court."(emphasis omitted)). Additionally, a district court's "power to

dismiss is an inherent aspect of its authority to enforce its orders and ensure prompt disposition of

lawsuits." Brown v. Tallahassee Police Dep't. 205 F. App'x 802, 802(11th Cir. 2006)(quoting

Jones V. Graham. 709 F.2d 1457, 1458(11th Cir. 1983)).


' In Wabash. the Court held that a trial court may dismiss an action for failure to prosecute "even without
affording notice of its intention to do so." 370 U.S. at 633. Nonetheless, in the case at hand, the Court
advised Plaintiff that his failure to file his prisoner trust account forms or an appropriate Amended
Complaint would result in the dismissal of his Complaint. (Doc. 12.)
       It is true that dismissal with prejudice for failure to prosecute is a"sanction...to be utilized

only in extreme situations" and requires that a court "(1) conclud[e] a clear record of delay or

willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser sanctions would

not suffice." Thomas v. Montgomery Ctv. Bd. of Educ.. 170 F. App'x 623, 625-26 (11th Cir.

2006)(quoting Morewitz v. West ofEng. Shin Owners Mut. Prot. & Indem. Ass'n (Lux.),62 F.3d

1356,1366(11th Cir. 1995")^: see also Tavlor v. Spaziano. 251 F. App'x 616,619(11th Cir. 2007)

(citing Morewitz. 62 F.3d at 1366). By contrast, dismissal without prejudice for failure to

prosecute is not an adjudication on the merits; therefore, courts are afforded greater discretion in

dismissing claims in this manner. Tavlor. 251 F. App'x at 619; see also Coleman. 433 F. App'x

at 719; Brown. 205 F. App'x at 802-03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted.        Coleman. 433 F. App'x at 719 (upholding dismissal

without prejudice for failure to prosecute Section 1983 complaint, where plaintiff did not respond

to court order to supply defendant's current address for purpose of service); Tavlor. 251 F. App'x

at 620-21 (upholding dismissal without prejudice for failure to prosecute, because plaintiffs

insisted on going forward with deficient amended complaint rather than complying, or seeking an

extension of time to comply, with court's order to file second amended complaint); Brown. 205

F. App'x at 802-03 (upholding dismissal without prejudice for failure to prosecute Section 1983

claims, where plaintiff failed to follow court order to file amended complaint and court had

informed plaintiff that noncompliance could lead to dismissal).

       As noted above, this Court issued an Order directing Plaintiff to return his prisoner trust

account forms, to amend his Complaint, and provided specific instructions as to how Plaintiff

could amend his Complaint. (Doc. 12.) The Court warned Plaintiff in its Order that, if he did not
follow this Court's instructions, the Court could dismiss his case for failure to follow this Court's

Order and failure to prosecute. (Id, at pp. 7, 14-15.) Nevertheless, Plaintiff ignored the Court's

instructions and did not file any response to this Court's August 13,2018, Order. In fact. Plaintiff

has taken no action in this case since February 22, 2018. (Doc. 10.) Consequently, the Court

DISMISSES without prejudice Plaintiffs remaining claims, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriatejudgment of dismissal, and DENIES Plaintiff informa

pauperis status on appeal.^

        SO ORDERED,this                   day of October, 2018.




                                           J. RANDAL HALL,CHIEF JUDGE
                                           UNITEDyrATES DISTRICT COURT
                                                THERN district of GEORGIA




^ An appeal cannot be taken informa pauperis ifthe trial court certifies that the appeal is not taken in good
faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must bejudged by an
objective standard. Busch v. Countv of Volusia. 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not
proceed in good faith when he seeks to advance a frivolous claim or argument.             Copoedge v. United
States. 369 U.S. 438,445 (1962). A claim or argument is frivolous when it appears the factual allegations
are clearly baseless or the legal theories are indisputably meritless. Neitzke v. Williams.490 U.S.319,327
(1989); Carroll v. Gross.984 F.2d 392, 393(11th Cir. 1993). An informa pauperis action is frivolous, and
thus, not brought in good faith, if it is "without arguable merit either in law or fact." Napier v. Preslicka.
314 F.3d 528, 531 (11th Cir. 2002k see also Brown v. United States. Nos. 407CV085, 403CR001, 2009
WL 307872, at *1-2(S.D. Ga. Feb. 9, 2009). Based on the above analysis of Plaintiffs action, there are
no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith.
